OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the Russian Federation on 27 July 2020. It is noted, however, that applicant has not filed a certified copy of the RU2020503372 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Objections – Specification 

(1) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Furthermore, the statement may even contradict the visual disclosure of the design, as it describes the article as “parallelogram-shaped” whereas the article appears to have more of an elongated trapezoidal form, parallelograms being formed from two acute angles and two obtuse opposite of one another, while trapezoids are formed from two acute angles and two obtuse angles beside one another. Therefore the following statement should be canceled:
 
[[…the product has a parallelogram-shaped body with rounded external corners; there are buttons on the front surface and slots on the top and bottom surfaces.]]

(2) The application contains at least one color drawing or color photograph. The specification has been amended to include the following language as the first paragraph of the brief description of the drawings section:
-- The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee. --

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following: 

(1) The scope of the claim is indefinite as disclosed. Specifically, a gradient article appears in the background of the views. This gradient rectangle is not described or referred to in the specification. The scope of the tonal gradient form is not described in the disclosure, and it is unclear whether the claim extends to any of these features. Additionally, it is unclear in the present disclosure whether the gradient region is meant to represent a limitation on the scope of the design, as it matches in tone and in places appears contiguous with grey tones which appear on the surfaces of the article, and if so, why the color extends into the area surrounding the article. (See illustration for identification) 

    PNG
    media_image1.png
    681
    800
    media_image1.png
    Greyscale

The applicant may overcome the refusal by either:
1. Amending the indicated gradient so that it is clearly visually distinct from any portions of the claimed design, as well as clarifying the scope of the indicated rectangle. Note that unclaimed backgrounds may be included in a Hague application for the purpose of helping to create contrast so that white tonal objects are clearly visible, but these backgrounds are required to be plain and devoid of extraneous material. Such backgrounds must also be clearly disclaimed in the feature statement portion of the specification.
Or
2. Submitting a full set of reproductions in which the design is printed on plain white paper, with any extraneous material removed.

(2) The design is indefinite and nonenabling as disclosed, resulting in a claim which is also indefinite and nonenabling. Specifically, the quality of the solid black lines included in the drawings is so poor that the features and appearance of the claimed design becomes obscured and inconsistent. The exaggerated pixilation results in regions which are shaded and contoured to appear smooth in some views instead appearing jagged and angular in others. Gaps appears in the solid line disclosure in some views but not in others. (See arrows in below illustration for indication of examples of problematic regions)
    PNG
    media_image2.png
    842
    881
    media_image2.png
    Greyscale

The applicant may overcome this refusal by submitting an amended set of drawings in which the line quality has been improved, and the overall appearance of the design made consistent, in all views.

(3)  Portions of the design are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, features shown on the top of the data processing unit in reproduction 1.3 might represent recesses, they might represent two dimensional 

    PNG
    media_image3.png
    317
    745
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    822
    media_image4.png
    Greyscale

The applicant may overcome this refusal by removing these features from within the scope of the claimed design. This might be accomplished by either applying a translucent color overlay to these regions or by adding broken lines surrounding these regions (provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121)), and by adding one of the following disclaimer statements to the specification following the descriptions of the reproductions: “The portions of the Data processing unit surrounded on all sides in broken lines form no part of the claimed design.” OR “The portions of the Data processing unit shown with color overlay form no part of the claimed design” or similar (for example, the applicant might specify which color is being used in the overlay for greater clarity). It is recommended that any color overlay be translucent in order to avoid an amended disclosure that might fail to comply with the original description of the claim, by blocking out or occluding portions of the article which are part of the original disclosure, thereby necessitating a final refusal under 35 U.S.C. 112(a).

The applicant is cautioned against submitting new, additional drawing figures, as such an amendment would almost certainly introduce new matter, failing to comply with the original description of the claim, and necessitate a final refusal under 35 U.S.C. 112(a).

The applicant is further cautioned to ensure that if the identified features in reproductions 1.2 and 1.4 do indeed correspond to those shown in reproduction 1.3, that the scope be rendered consistently in all views in the case of any amendments to the drawings.

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter.  Corrections for inconsistency must be applied uniformly throughout the entire disclosure; that is, consistency must be achieved. As well, elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings.  

The applicant is cautioned that the processes of faxing, photocopying, or scanning degrades the quality of drawings. Even mailing in a physical copy of the drawings requires that the office scan them into the system, and the quality cannot be guaranteed. It is recommended that the applicant submit the electronic PDF files as originally created in digital software electronically to avoid all possible degradation. The applicant should contact the Electronic Business Center at 1-866-217-9197 if guidance is needed.


The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922